Citation Nr: 0945447	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  05-14 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for sinusitis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1983 to July 1983, 
March 1998 to June 1998, and October 2001 to September 2003. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
sinusitis.  

In December 2006 a hearing was held before the undersigned 
Veterans Law Judge and the transcript is of record. 

In January 2008 the Board remanded the issue for a VA 
examination.  

In May 2009 the Board again remanded the issue for another VA 
examination. 


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the Veteran's sinusitis manifested in service or is otherwise 
related to any disease or injury in service. 


CONCLUSION OF LAW

The criteria for service connection for sinusitis have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated July 2004.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claim.  

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection,  no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection is denied.  Accordingly, any 
defect with respect to that aspect 
of the notice requirement is rendered moot.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  Regardless the Veteran 
was provided such notice in a February 2008 letter and the 
claim was subsequently adjudicated in an November 2008 
supplemental statement of the case. 

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696, (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service medical records, assisted the Veteran 
in obtaining other evidence, afforded the Veteran physical 
examinations and obtained medical opinions as to the etiology 
of his disability.  All known and available records relevant 
to the issue on appeal have been obtained and associated with 
the Veteran's claim file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis 

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110.  Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

The Veteran contends that he was exposed to smoke from smoke 
pots in service.  The Board previously conceded that it is 
likely that the Veteran was exposed to smoke while serving in 
his position as a chemical specialist. 

The service treatment records show no complaints of or 
treatment for sinusitis in service.  In a June 2003 report of 
medical assessment the Veteran reported that he was not ill 
or injured during deployment.  In an August 2003 health 
assessment the Veteran reported to be in very good health 
with no questions or concerns about his health. 
 
A March 2008 letter from Dr. F.H. reported that the Veteran 
was his patient and had been treated for sinusitis since 
2002.  No additional information was provided. 

An October 2008 VA examination diagnosed allergic sinusitis, 
identified as an intermittent condition.  The Veteran 
reported intermittent episodes, including twice in the last 
six months which consisted of pressure, pain and a scratchy 
throat.  The VA examiner opined that there was no evidence 
that the Veteran's sinus symptoms changed or worsened during 
his service.   

In May 2009 the Board remanded the claim for an additional VA 
opinion based on the presumption that the Veteran's sinuses 
were normal upon entry into service  

A July 2009 VA examination diagnosed intermittent nasal 
stuffiness suggestive of allergic rhinitis on an intermittent 
basis with infrequent superimposed sinusitis.  
The examiner opined that the Veteran's intermittent 
sinusitis, which occurred infrequently, was not related to in 
service smoke exposure.  The examiner explained that there 
were no records to suggest that the Veteran began having 
symptoms at the time of exposure.  The examiner also noted 
that there was little to no documentation of any significant 
problems although the Veteran reported that he went to 
physicians for his condition but had not been able to get 
records. 

The Veteran genuinely believes that his sinusitis is related 
to his service, however, as a layperson, lacking in medical 
training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the etiology of 
sinusitis and his views are of no probative value.  While the 
Veteran's lay assertions have been considered, they do not 
outweigh the opinion of the July 2009 VA medical examiner who 
opined that the Veteran's sinusitis was not related to his 
service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

The finding of the July 2009 examiner weighs against the 
Veteran's claim, and there is no competent medical evidence 
to the contrary.  The preponderance of the evidence is 
against the claim of service connection for sinusitis; there 
is no doubt to be resolved; and service connection is not 
warranted.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to service connection for sinusitis is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


